Citation Nr: 1803418	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation for service-connected hypertension.

2. Entitlement to an evaluation in excess of 50 percent prior to December 5, 2016 and in excess of 70 percent from December 5, 2016 for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability evaluation based upon individual unemployability due to service connected disabilities (TDIU) prior to December 5, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1968 to July 1970 to include service in Vietnam. This case comes before the Board of Veterans' Appeals (Board) on appeal from  July 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In a May 2017 rating decision, the RO granted an increased rating of 70 percent for PTSD, effective December 5, 2016. As this is not the highest possible rating for PTSD, the appeal continues, and the issue is characterized as reflected on the title page. A.B. v. Brown, 6 Vet. App. 35 (1993). In February 2016, the Board remanded the issues on appeal for further development. That development concerning entitlement to an increased evaluation for PTSD has been accomplished, and that appeal is returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

The matter of entitlement to a TDIU was raised by the record and by statements made by the Veteran. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability. During the course of the appeal, the RO awarded TDIU effective December 5, 2016. Consequently, the matter of entitlement to a TDIU prior to December 5, 2016 is properly before the Board in this appeal.

In his substantive appeal, the Veteran requested a Board hearing. 38 C.F.R. § 20.704(b) (2017). He withdrew his hearing requests in writing via a December 2015 statement to VA. Thus, the Board finds that the Veteran's request for a hearing on the issues on appeal has been withdrawn. 38 C.F.R. § 20.704(d) (2017).

The claims for an initial compensable rating for hypertension and for a TDIU prior to December 5, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In April 2016 correspondence, the Veteran reported that his disabilities have rendered him housebound. It is unclear if by this statement he seeks to raise a claim for special monthly compensation (SMC) on account of being housebound. This matter is referred to the AOJ to clarify the Veteran's intent and provide him the opportunity to submit a claim on a standard form. 38 C.F.R. § 19.9(b) (2017). Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1. Prior to December 5, 2016, occupational and social impairment from the Veteran's service connected PTSD more nearly approximated reduced reliability and productivity.

2. Since December 5, 2016, The Veteran's PTSD has been manifested by no more than an occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. Prior to December 5, 2016, the criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.15, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017). 

2. Since December 5, 2016, the criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.15, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated August 2005 and June 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. PTSD

Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptoms. Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Neurocognitive disorders will be evaluated under the general rating formula for mental disorders; neurologic deficits or other impairments stemming from the same etiology (e.g., a head injury) shall be evaluated separately and combined with the evaluation for neurocognitive disorders. 38 C.F.R. § 4.126(c) (2017). When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency will evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition. 38 C.F.R. § 4.126(d).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). The Board will consider whether the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, and, if so, the equivalent rating will be assigned. Id. A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5). Those changes included removal of the multi-axis system and the Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores. No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). 
Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267   (1996). GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships. Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Use of the term "such as" in the general rating formula for mental disorders at 38 C.F.R. § 4.130 indicates that the symptoms after that phrase do not constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.

In his June 2010 claim for an increased rating, the Veteran asserted that his PTSD symptoms were more severe than contemplated by his disability rating of 50 percent. At a July 2010 VA examination, he reported significant problems with sleeping, anxiousness, hypervigilance, decreased appetite, and decreased motivation. The examiner noted that the Veteran was clean, adequately groomed, casually dressed, and of a thin physique and that he reported weighing only 141 pounds at the time of the examination due to illness and usually weighing 170 pounds. The Veteran also reported recurring nightmares with a frequency of three to four times a week and a flooding of war memories as he attempts to sleep. The examiner opined the Veteran was mildly anhedonic. The Veteran denied current suicidal ideation or previous suicidal ideation and admitted to heavy drinking to help decrease anxiety. He was polite, cooperative, and alert, oriented, and had clear thought and rationale and without delusion. The examiner diagnosed the Veteran with a GAF score of 50 and noted his prognosis was "somewhat poor."

At a December 2016 VA examination the Veteran was found to have occupational and social impairment with deficiencies in most areas. The examiner noted the Veteran suffered from recurrent and intrusive memories, avoidance of stimuli associated with a traumatic event, persistent negative emotional state and inability to experience positive emotions, hypervigilance, and sleep disturbance. Symptoms reported included anxiety, suspiciousness, chronic sleep impairment, difficulty in adapting to stressful circumstances, and inability to establish and maintain relationships. The examiner found the Veteran to be very thin in physique, well oriented to time, place, person, and purpose. The Veteran was slow in interaction, but coherent with fair memory. The Veteran denied hallucinations, delusions, and suicidal intent. He also denied obsessive compulsive features. The examiner noted the Veteran was capable to manage his own financial affairs and diagnosed the Veteran as having a poor prognosis with a severe impairment.  

Medical treatment records reflect the Veteran completed a PTSD group therapy in March 2009. They also record the Veteran's complaints of fear from intrusive thoughts, nighttime PTSD symptoms, increased arousal, fear of marrying his current partner because of his symptoms, and avoiding stimuli associated with his reported trauma. A March 2012 treatment record notes a GAF score of 55 after the Veteran sought medical treatment for intrusive thoughts and nightmares. Records also reflect completion of a second PTSD recovery group in September 2012.     

After careful review of the record, the Board finds that a rating in excess of 50 percent for PTSD prior to December 5, 2016 is not warranted. The evidence of record fails to show that the Veteran's symptoms more nearly approximated deficiencies in most areas prior to December 5, 2016. There is no evidence that the Veteran had significant difficulty with speech, insight, or judgment. He did not have delusions or hallucinations. While he had been noted to have anxiety and depression, he was not noted to have experienced panic attacks. Further, he was able to perform his activities of daily living independently. At his July 2010 VA examination he did not have any current suicidal thoughts. Additionally, at his July 2010 VA examination, he was reported as alert, oriented, with clear though and rationale. Further, while the July 2010 examiner assigned the Veteran a GAF of 50, indicative of severe symptoms, the examiner specifically noted that the Veteran's PTSD was "somewhat poor" in severity. The Veteran's medical treatment notes assigned a GAF score of 55, indicative of moderate symptoms. Thus, the Board finds that a rating in excess of 50 percent prior to December 5, 2016 for PTSD is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board finds that the Veteran's service-connected PTSD since December 5, 2016 is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, mood due to such symptoms as suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. In particular, the Veteran's treatment providers and examiners have documented symptoms such as anxiety, suspiciousness, chronic sleep impairment, difficulty in adapting to stressful circumstances, and inability to establish and maintain relationships. The severity of these symptoms has consistently caused the Veteran occupational and social impairment with deficiencies in most areas, as described above. 

However, the Board finds that since December 5, 2016 there is no probative evidence demonstrating a total occupational and social impairment. Importantly, no VA examiner or treatment provider has found the Veteran to experience total occupational and social impairment caused by his PTSD. Rather, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, inability to perform activities of daily living, and disorientation to time or place. The provided opinions are shown to have been based upon thorough examinations and review of the evidence of record, and as such the Board considers them probative and persuasive. Thus, although his symptoms cause difficulty with both occupational and social functioning, the Board finds that the Veteran is not totally socially and occupationally impaired and that a 100 percent rating is thus not warranted. Therefore, the Board finds that a rating in excess of 70 percent from December 5, 2016, for PTSD is not warranted because total occupational and social impairment has not been shown. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board notes that the Veteran is competent to report symptoms of his PTSD, but not to identify a specific level of disability. The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology. The preponderance of the evidence is against the claim for an increased rating.  


ORDER

Entitlement to an evaluation in excess of 50 percent prior to December 5, 2016 for posttraumatic stress disorder (PTSD) is denied. 

Entitlement to an evaluation in excess of 70 percent from December 5, 2016 for posttraumatic stress disorder (PTSD) is denied.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted as there has not been substantial compliance with the February 2016 Board remand. Stegall v. West, 11 Vet. App. 268 (1998). Specifically, in the February 2016 remand, the Board reviewed the findings of the AOJ concerning the Veteran's claim for a compensable rating for hypertension and remanded the issue for a VA examination to establish the baseline level of severity of the Veteran's hypertension prior to any increase in severity caused by his PTSD. The AOJ obtained a new report from a July 2016 VA examination. In the examiner's opinion, it was less likely than not that hypertension was aggravated by PTSD.  Thus, the examiner gave no opinion concerning the baseline level of severity and left that specific portion of the disability questionnaire blank. 

Significantly, however, service connection has already been established for hypertension, and the basis of that grant was the finding that the Veteran's service-connected PTSD aggravated his now service-connected hypertension.  When the Board issues remand instructions to the RO, it confers upon the Veteran the right to compliance with those instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998). Thus, another remand of this claim is necessary.  Specifically, on remand, the AOJ should obtain an opinion which determines, to the extent possible, the baseline severity of the Veteran's hypertension or explains the examiner's attempt to determine the baseline level of severity of the Veteran's hypertension.

As the derivative claim of TDIU prior to December 5, 2016 is inextricably intertwined with the increased rating claim for hypertension, it must also be remanded pending further development. Harris v. Derwinski, 1 Vet. App. 180 (1991). Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Then, schedule the Veteran for appropriate VA examination to determine the nature and extent of his service-connected hypertension. The entire record, including a complete copy of this Remand, must be made available to the examiner for review, and the examiner must indicate in the examination reports that the record was reviewed in conjunction with the examination. All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his hypertension. Following completion of the examination and review of the claims file, the examiner must addressed the following:

(a)  Report all signs and symptoms of the Veteran's hypertension.  In particular, the examiner should provide diastolic and systolic blood pressure readings and should determine whether the Veteran has a history of diastolic blood pressure predominantly 110 or more-or systolic blood pressure predominantly 200 or more.

(b)  Review the entire record and offer an opinion, to the extent possible, as to the approximate severity of the Veteran's hypertension before the onset of the aggravation of this disorder by his service-connected PTSD.  

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  If any opinion cannot be offered without resorting to speculation, a complete explanation must be provided as to why this is so and a discussion should be made as to what additional evidence, if any, would permit such an opinion to be made.  

To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action, to include scheduling the Veteran for another VA examination if appropriate. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, readjudicate the claims remaining on appeal-entitlement to an initial compensable rating for service-connected hypertension and entitlement to a TDIU prior to December 5, 2016.  If either of these benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claim should be returned to the Board as warranted.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

Department of Veterans Affairs


